DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/06/2020, 01/17/2021, 03/16/2021, 08/005/2021, and 12/20/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability (MPEP § 609.04(a)(lll)).

This statement is in accord with dicta from Molins PLC i/. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.” Id. at 1888.
The MPEP provides more support for this position. In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). See also MPEP §2004.

While the statement filed does not comply with the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure, as discussed in MPEP 2004, and even further reviewing the voluminous references without properly highlighting those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance makes a serious burden on the examiner and as a result, the quality of the prosecution would have been possibly lowered.
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.
The references cited by applicants in the information disclosure statement filed 12/06/2020, 01/17/2021, 03/16/2021, 08/005/2021, and 12/20/2021have been made of record. The Examiner has considered the voluminous references but has not considered each reference.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wafer holders,” “slots,” “moveable wafer support,” horizontal drive,” and “Z-drive” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 is objected to for containing reference characters which interfere with the drawing.  Reference characters should not cross or mingle with drawing lines.  Refer to 37 CFR 1.84(p)(3).
Figures 1-3 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification provides support for “the wafer storage is positioned above the one or more cassette door openers,” and in an alternative embodiment provides support for “the wafer storage is positioned below the one or more cassette door openers,” but does not provide support for the claimed limitation “the wafer storage is positioned above and below the one or more cassette door openers” (emphasis added).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wafer cassette handler” and “wafer handler” in claims 8 and 13 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 6 recites the broad recitation “2 to 50…wafer holders”, and the claim also recites “3 to 30…wafer holders” and “4 to 20 wafer holders” which are both the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9. The phrase “may be provided” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11. The phrase “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11. The limitation “the wafer storage is positioned above and/or below the one or more cassette door openers” is indefinite.  It is unclear how the wafer storage can be simultaneously located above and below the one or more cassette door openers.
Claim 15.  The limitation “the top and the bottom” of the wafer boat.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasper (US 6,902,647).
Hasper discloses;
Claim 1. An apparatus to process wafers comprising: a process chamber (170) constructed and arranged to process a boat filled with wafers; a cassette handler chamber (46) to handle wafer cassettes with wafers; and, a wafer handler chamber (38) provided with a wafer handler (130) to transfer wafers from the wafer cassettes to the wafer boat, wherein the wafer handler chamber is provided with a wafer storage (200) and the wafer handler is constructed and arranged to transfer wafers between the wafer storage, the wafer boat and/or wafer cassettes (Col. 3-4 and Fig. 1-2).  
Claim 2. The apparatus according to claim 1, wherein the wafer handler chamber is provided with a wall (42) and the wafer storage is fixed in or to the wall (Col. 2 and Fig. 2).  
Claim 3. The apparatus according to claim 2, wherein the wafer storage is provided as a box with box opening (inlet to 200) in the wall in the direction of the wafer handler (Fig. 3).  
Claim 4. The apparatus according to claim 3, wherein the box opening is provided in a part of the wall separating the cassette handler chamber from the wafer handler chamber (Fig. 2-3).  
Claim 5. The apparatus according to claim 4, wherein a door opening (120) of a wafer cassette door opener (implicitly disclosed by “closeable openings 120”) to open a wafer cassette is provided in the part of the wall separating the cassette handler chamber from the wafer handler chamber and the box opening is positioned above the cassette door opening and the wafer handler is constructed and arranged to transfer wafers through the door opening and the box opening between the wafer storage, the wafer boat and/or a wafer cassette (Col. 3 and Fig. 2-3).
Claim 8. The apparatus according to claim 1, wherein the cassette handler chamber is provided with a wafer cassette handler (78, 92, and 96) to transfer cassettes between an input/output station (50), a wafer transfer, and/or a cassette storage (Col. 3 and Fig. 2).  
Claim 9. The apparatus according to claim 1, wherein the wafer handler may be provided with a moveable wafer support (end effector, Fig. 2) to support a wafer, a horizontal drive (SCARA arms, Fig. 2) to move the wafer support in a horizontal plane and a Z-drive (elevator, Fig. 2) to move the wafer support up and down in a vertical Z-direction substantially perpendicular to the horizontal plane from a minimal reach height to a maximal reach height (Col. 3 and Fig. 1-2).  
Claim 10. The apparatus according to claim 9, wherein the distance between the minimal reach height and the maximal reach height is substantially equal to the length of the boat (Fig. 1).  
Claim 11. The apparatus according to claim 9, wherein the wafer storage has a wafer storage height (Fig. 3) over which wafers can be stored and the wafer handler chamber is provided with one or more door openings (120) provided with a wafer cassette door opener (implicitly disclosed by “closeable openings 120”) to open a wafer cassette and the wafer storage is positioned above the one or more cassette door openers and the distance between the minimal height and the maximal height of the wafer handler may be at least the height of the one or more door openings of the cassette door opener(s) plus the height of the wafer storage (Col. 3 and Fig. 2-3).  
Claim 12. The apparatus according to claim 1, wherein the filler and/or test wafer storage is fixed to the wall of the wafer handler chamber (Fig. 2-3).  
Claim 13. A method for processing production wafers comprising: 
loading production wafers from a wafer cassette (60) to a wafer boat (140) with a wafer handler (130); 
loading filler and/or test wafers from a wafer storage (200) to the wafer boat with the wafer handler; moving the wafer boat into the process chamber (Col. 5); processing the production, the filler and/or test wafers in the wafer boat in the process chamber (Col. 5); 
moving the wafer boat out of the process chamber (Col. 5); and, unloading the production wafers from the wafer boat to the wafer cassette with the wafer handler (Col. 5).  
Claim 14. The method according to claim 13, wherein the method comprises loading filler and/or test wafers from a wafer cassette (60) filled with filler and/or test wafers to the wafer storage with the wafer handler before loading the filler and/or test wafers from the wafer storage to the wafer boat with the wafer handler (Col. 4-5).  
Claim 15. The method according to claim 13, wherein the method comprises inserting the filler wafers in the top and bottom of the wafer boat (Col. 5).  
Claim 16. The method according to claim 13, wherein the method comprises unloading the filler and/or test wafers from the wafer boat to the wafer storage with the wafer handler (Col. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasper.
Claim 6. Hasper discloses at least one wafer holder (floor of 200), but is silent to the wafer storage comprises 2 to 50, preferably 3 to 30 and most preferably 4 to 20 wafer holders for holding wafers.  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hasper’s wafer storage to comprise any number of wafer holders based on storage needs of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Claim 7. Hasper discloses at least one wafer slot (inner chamber of 200), but is silent to the wafer storage comprises slots to support the wafer.  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hasper’s wafer storage to comprise a plurality of slots based on storage needs of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
With respect to Claims 1-16, it is noted that MPEP 2111.04 states in part that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: ‘adapted to’ or ‘adapted for’ clauses, ‘wherein’ clauses, and ’whereby’ clauses” (emphasis added).  See also MPEP 2103(C).
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652